Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
This office action is responsive to the amendment filed on 08/30/2021. As directed by the amendment: claims 1, 4, 7, 10, 14 and 17 have been amended.  Thus, claims 1-20 are presently pending in this application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al (2016/0082541) in views of Kawabe et al (2019/0126411).
 	For claim 1, Barhorst teaches a tubular welding electrode (50 as shown in fig.2) (abstract) comprising:
a steel sheath (52 as shown in fig.2, paragraph 20 line 1-2) disposed around a granular powder flux fill core (54 as shown in fig.2) (par.12, lines 5-7 and par.20, lines 1-3) ,3
wherein the granular powder flux fill core (54 as shown in fig.2) comprises, by weight of the electrode, 2.0 to 4.0 wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim 
Barhorst does not expressly disclose that 2.0 to 3.0 wt. % magnesium oxide and  0.02 to 0.05 wt. % of a sulfur source.
Kawabe teaches, flux core welding wire, 2.0 to 3.0 wt. % magnesium oxide (par.85-88) and 0.02 to 0.05 wt. % of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide and sulfur source in the Barhorst to include 2.0 to 3.0 wt. % magnesium oxide and  0.02 to 0.05 wt. % of a sulfur source as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​


 	Barhorst does not expressly disclose that 2.5 to 3.0 wt. % magnesium oxide. 
 Kawabe teaches, flux core welding wire, 2.5 to 3.0 wt. % magnesium oxide (par.85-88).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst to include 2.5 to 3.0 wt. % magnesium oxide as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​


 	Barhorst does not expressly disclose that 2.5 wt % magnesium oxide. 
 Kawabe teaches, flux core welding wire, 2.5 wt % magnesium oxide (par.85-88).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst to include 2.5 wt % magnesium oxide as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 4, Barhorst in view of Kawabe teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular powder flux fill core 
 	Barhorst does not expressly disclose that 0.03 to 0.04 wt. % of a sulfur source. 
Kawabe teaches, flux core welding wire, 0.03 to 0.04 wt. % of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the sulfur source in the Barhorst to include 0.03 to 0.04 wt. % of a sulfur source as taught and suggested by Kawabe for purpose of improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 5, Barhorst in view of Kawabe teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular powder flux fill core comprises, by weight of the electrode, of a sulfur source (par.32, lines 16-21 between approximately 0.01% and approximately 0.5% which meets the claims ranges).
 	Barhorst does not expressly disclose that 0.03 wt. % of a sulfur source. 

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the sulfur source in the Barhorst to include 0.03 % of a sulfur source as taught and suggested by Kawabe for purpose of improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 6, Barhorst in view of Kawabe teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the sulfur source is iron sulfide (par.32, lines 9-10, iron sulfide).

 	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al (2016/0082541) in views of Jang et al (2007/0039937) and Kawabe et al (2019/0126411).
For claim 7, Barhorst teaches method for producing a tubular welding electrode (abstract) (fig.2) comprising the steps of:
a.    providing a strip of a steel material having a length (52 as shown in fig.2) (par.45, lines 6-9);
b.    forming the strip into a shape along the length (par.45, lines 6-11, the shape of the sheath is not fully circle, which means it shapes like U to fill up powders inside the sheath);
c.    filling the shape of the strip with a granular powder flux (54 as shown in fig.2) (par.45, lines 6-11, the shape of the sheath is not fully circle, which means it shapes like U to fill up powders inside the sheath); and
d.    mechanically closing the shape to form a tubular welding electrode containing a core of the granular powder flux (54 as shown in fig.2) (par.46, lines 4-11).
wherein the granular powder flux comprises, by weight of the electrode, magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which meets the claim limitation) and of a sulfur source (par.32, lines 16-21).
 Barhorst fails to teach strip into a “U” shape and Barhorst does not expressly disclose that 2.0 to 3.0 wt. % magnesium oxide and  0.02 to 0.05 wt. % of a sulfur source.

Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the shape of strip of Barhorst to include a “U” shape as taught by Jang for the purpose of filling the hoop with a flux mixture, thereby forming a tube having a seamed portion (Jang, par.13, lines 4-5).
Kawabe teaches, flux core welding wire, 2.0 to 3.0 wt. % magnesium oxide (par.85-88) and  0.02 to 0.05 wt. % of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide and sulfur source in the Barhorst to include 2.0 to 3.0 wt. % magnesium oxide and  0.02 to 0.05 wt. % of a sulfur source as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	Barhorst does not expressly disclose that 2.5 to 3.0 wt. % magnesium oxide. 
 Kawabe teaches, flux core welding wire, 2.5 to 3.0 wt. % magnesium oxide (par.85-88).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst to include 2.5 to 3.0 wt. % magnesium oxide as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	Barhorst does not expressly disclose that 2.5 wt % magnesium oxide. 
 Kawabe teaches, flux core welding wire, 2.5 wt % magnesium oxide (par.85-88).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst to include 2.5 wt % magnesium oxide as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 10, Barhorst in view of Jang and Kawabe teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular 
 	Barhorst does not expressly disclose that 0.03 to 0.04 wt. % of a sulfur source. 
Kawabe teaches, flux core welding wire, 0.03 to 0.04 wt. % of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the sulfur source in the Barhorst to include 0.03 to 0.04 wt. % of a sulfur source as taught and suggested by Kawabe for purpose of improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 11, Barhorst in view of Jang and Kawabe teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the granular powder flux comprises, by weight of the electrode, of a sulfur source par.32, lines 16-21 between approximately 0.01% and approximately 0.5% which meets the claims ranges).

Kawabe teaches, flux core welding wire, 0.03 wt. % of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the sulfur source in the Barhorst to include 0.03 % of a sulfur source as taught and suggested by Kawabe for purpose of improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 12, Barhorst in view of Jang and Kawabe teaches the inventions as claimed and discussed above and Barhorst further teaches further comprising a step e) of drawing the tubular welding electrode to a desired diameter (par.14, lines 9-10).
 	For claim 13, Barhorst in view of Jang and Kawabe teaches the inventions as claimed and discussed above and Barhorst further teaches wherein the mechanical closing of step d) involves forming a butt or overlap seam (58 as shown in fig.2) (par.46, lines 5-6).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (2007/0039937) in views of Barhorst et al (2016/0082541) and Kawabe et al (2019/0126411).
 	For claim 14, Jang teaches a method for producing a tubular welding electrode (par.3) (fig.1 and 3) comprising the steps of:
a.    providing a strip of a steel material having a length (stainless steel) (par.13, lines 1-5);
b.    forming the strip into a substantially cylindrical shape along the length (formed into tube) (abstract) (par.13, lines 1-6);
c.    welding the strip to form a tube sealed along the length (having seamed portion along tube) (abstract) ; and
d.    filling the tube with a granular powder flux to form a tubular welding electrode (filling the hoop with flux material) (abstract) (par.13, lines 4-6).
Jang fails to teach wherein the granular powder flux comprises, by weight of the electrode, 2.0 to 3.0 wt. % magnesium oxide and 0.02 to 0.05 wt. % sulfur.
Barhorst teaches, similar welding flux cored wire, wherein the granular powder flux comprises, by weight of the electrode, 2.0 to 4.0 wt. % magnesium oxide (par.30, lines 1-5 and lines 24-30 between approximately 0.1% and approximately 6% which 
	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the granular powder flux of Jang to include magnesium oxide and sulfur and their ranges as taught by Barhorst for the purpose of providing organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (Barhorst, par.13, lines 5-7).  
Kawabe teaches, similar flux core welding wire, 2.0 to 3.0 wt. % magnesium oxide (par.85-88) and 0.02 to 0.05 wt. % of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the source in the Jang to include 2.0 to 3.0 wt. % magnesium oxide and  0.02 to 0.05 wt. % of a sulfur source as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 15, Jang in view of Barhorst and Kawabe teaches the inventions as claimed and discussed above except for wherein the granular powder flux comprises, by weight of the electrode, 2.5 to 3.0 wt. % magnesium oxide.
	Kawabe further teaches, flux core welding wire, 2.5 to 3.0 wt. % magnesium oxide (par.85-88).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Jang to include 2.5 to 3.0 wt. % magnesium oxide as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 16, Jang in view of Barhorst and Kawabe teaches the inventions as claimed and discussed above except for wherein the granular powder flux comprises, by weight of the electrode, 2.5 wt. % magnesium oxide.

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Jang to include 2.5 wt % magnesium oxide as taught and suggested by Kawabe for purpose of preventing the pore formation in the weld metal and improving the toughness of the weld metal by protecting the weld metal from the atmosphere through vaporizing during welding or through forming slag on a surface of a molten pool and improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the granular powder flux of Jang to include magnesium oxide and ranges as taught by Barhorst for the purpose of providing organic stabilizer (e.g., a derivatized cellulose-based component) that may generally improve the stability of the arc while providing a reducing atmosphere conducive to welding coated workpieces (Barhorst, par.13, lines 5-7). Furthermore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the magnesium oxide in the Barhorst  from 0.1% and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 17, Jang in view of Barhorst and Kawabe teaches the inventions as claimed and discussed above except for wherein the granular powder flux comprises, by weight of the electrode, 0.03 to 0.04 wt. % of a sulfur source.
	Kawabe teaches, flux core welding wire, 0.03 to 0.04 wt. % of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the source in the Jang to include 0.03 to 0.04 wt. % of a sulfur source as taught and suggested by Kawabe for purpose of improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	Kawabe teaches, flux core welding wire, 0.03 % wt of a sulfur source (par.89-90).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the source in the Jang to include 0.03 % of a sulfur source as taught and suggested by Kawabe for purpose of improving the welding workability by lowering viscosity and surface tension of droplets when the wire melts and smoothing the transfer of the droplets (Kawabe, par.86 and 90) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 19, Jang in view of Barhorst and Kawabe teaches the inventions as claimed and discussed above and Jang further teaches comprising a step e) of drawing the tubular welding electrode to a desired diameter (par.56, lines 1-3).
 	For claim 20, Jang in view of Barhorst and Kawabe teaches the inventions as claimed and discussed above and Jang further teaches wherein the mechanical closing of step d) involves forming overlap seam (abstract).
Response to Amendments/Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715